Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant for summary judgment dismissing the complaint, which alleges breach of contract as a result of plaintiff’s dismissal from its residency program in anesthesiology. "The courts of this State have consistently stated their reluctance to intervene in controversies involving educational and academic standards unless the institution exercised its discretion in an arbitrary or irrational manner or in bad faith” (Meller v Tancer, 174 AD2d 374, 375; see also, Matter of Susan M. v New York Law School, 76 NY2d 241, 246-247). Defendant submitted evidence establishing that plaintiff’s performance in the program was inadequate, and plaintiff failed to raise a question of fact whether defendant’s determination was arbitrary, irrational or in bad faith. (Appeal from Order and Judgment of Supreme Court, Onondaga County, Mordue, J.—Summary Judgment.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.